DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed, and an English language translation of the certified copy has been filed on May 21, 2021. Applicant has perfected the claim for foreign priority. Therefore, the effective filing date of the present application is now July 20, 2016.

Response to Arguments
Applicant’s remarks and amendments filed on 05/21/2021 have been fully considered.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that Ichikawa nor the other applied references teach the newly amended claim 1 limitations regarding a three-layer structure, a sea-island structure, or the specific thickness ratio. This is moot for the following reason:
A new grounds of rejection has been made. Newly cited Yoshimura and Sato are used in combination with the other applied prior art of record to teach the newly amended claim 1 
Secondly, Applicant argues Ichikawa does not teach wherein the sealant resin comprises PET resin. This is not persuasive for the following reason:
Note that while Ichikawa does not disclose all the features of the present claimed invention, Ichikawa is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Ichikawa teaches that it is well known and well within the ability of one of ordinary skill in the art to create a core layer of a sealant film that comprises 30% by mass to 40% by mass of a cyclic-olefin copolymer resin. The primary reference Ishizaki establishes that the sealant film should be formed of a polyethylene terephthalate resin that is not stretched to maintain heat sealing properties (Ishizaki, Par. 0013). Ohta’s teachings are then applied to establish it is well known in the art to form sealant films (such as Ishizaki’s sealant film) in a laminate structure (multilayer resin film), and it is also well known in the art to blend polyethylene terephthalate sealant resins with other known sealant resin materials such as cyclic polyolefin polymers to achieve good heat sealing properties, good oxygen gas permeability, rapid absorption of oxygen, and prevention of deterioration of oxygen-absorbing performance as taught by Ohta (Ohta, Par. 0067-0069, see MPEP 2143). Ishizaki and Ohta remain silent regarding a specific content range of cyclic polyolefin polymers to include in a sealant film resin. However, Ichikawa provides guidance for adding cyclic polyolefin polymers in a sealant film resin (such as into modified Ishizaki’s) in an amount 
Thirdly, Applicant argues that Peiffer does not teach wherein the core layer comprises specific weight ranges of a COC based resin or an acrylic resin and a PET based resin. This is not persuasive for the following reason.
Note that while Peiffer does not disclose all the features of the present claimed invention, Peiffer is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Peiffer teaches that it is well known and well within the ability of one of ordinary skill in the art to include isophthalic acid modified polyethylene terephthalate in an inner layer of a sealant film. Peiffer is not relied upon for core layer content claim limitations. Ohta and Ichikawa are utilized to teach a core layer content comprising specific weight ranges of PET resin and COC resin as discussed immediately above and as set forth in the grounds of rejection below.
Fourthly, Applicant argues that the presently claimed invention has remarkable and unforeseen advantages such as low tear strength. This is not persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. Applicant only provides core layer inventive and comparative data utilizing PMMA as the acrylic resin and does not provide inventive examples utilizing other acrylic resin where claim 1 broadly recites an acrylic resin, and does not presently recite PMMA. Also, Applicant only provides core layer inventive and comparative data utilizing PET/IA as the polyethylene terephthalate resin and does not provide inventive examples utilizing other non-modified PET where claim 1 broadly recites a polyethylene terephthalate-based resin, and does not presently recite an isophthalic acid –modified polyethylene terephthalate-based resin for the core layer. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Further, Applicant only provides core layer inventive data from 65-70 mass% PET/IA and 30-35 mass% PMMA or COC. This does not show the criticality of the claimed range, because data within the range of 60 to less than 65 mass% PET and greater than 35 to 40 mass% PMMA or COC is not shown. Further, applicant does not provide any comparative data outside of the claimed range utilizing COC or PMMA. Therefore, one of ordinary skill in the art would not be able to determine the criticality of the claimed range.  Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Fifthly, Applicant argues that Nadkarni does not teach the specific weight ratio of PET to PMMA. This is not found persuasive for the following reason:
Note that while Nadkarni does not disclose all the features of the present claimed invention, Nadkarni is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Nadkarni teaches that it is well known and well within the ability of one of ordinary skill in the art to utilize PMMA as an acrylic resin additive with PET to attain a material that achieves improved crystallinity, strength, and toughness (Nadkarni, Pages 451, 456-457). The broadest reasonable interpretation of claim 1 requires the core layer contain 30-40 mass% of a cyclic polyolefin-based (COC) resin and/or
Sixthly, Applicant argues that Ishizaki does not teach that the inner layer and surface layer contain isophthalic acid-modified PET. This is not persuasive for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ishizaki is not relied upon alone to satisfy all the limitations of newly amended claim 1. A new grounds of rejection has been established, where Yoshimura and Peiffer are used in combination with the other applied prior art of record. Yoshimura and Peiffer teach that it is well known and well within the abilities of those skilled in the art to utilize isophthalic acid-modified PETs in multilayer laminates.
Seventhly, Applicant argues that Ohta and Ichikawa do not teach that the inner layer and surface layer contain isophthalic acid-modified PET. This is not persuasive for the following reason:
Note that while Ohta and Ichikawa do not disclose all the features of the present claimed invention, Ohta and Ichikawa are used as teaching references, and therefore, it is not necessary for these references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Peiffer and Yoshimura are utilized to teach wherein the inner layer and the surface layer comprise isophthalic acid modified PET, respectively.
Eighthly, Applicant argues that Peiffer does not teach wherein the surface layer contains isophthalic acid modified PET. This is not persuasive for the following reason:
Note that while Peiffer does not disclose all the features of the present claimed invention, Peiffer is used as a teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches certain concepts, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Peiffer is not relied upon for surface layer content claim limitations. Peiffer is utilized for the inner layer content, and Yoshimura is utilized for the surface layer content.
Ninthly, Applicant argues that Ishizaki does not teach that the sealant film is a three-layer multilayer resin film having a surface layer, a core layer, and an inner layer placed in this order. This is not persuasive for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Tenthly, Applicant argues that Ishizaki does not teach the specific tear strength, and that Wuest does not pertain to a packaging bag comprising PET and thus would not be applied by a skilled artisan to modify Ishizaki. This is not persuasive for the following reason:
In response to applicant's argument that Wuest is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wuest is in the same field of endeavor as the applicant and Ishizaki. Wuest teaches a multilayer packaging film used for packages comprising a sealant layer and an oxygen barrier layer (Wuest, Abstract, Par. 0001, 0013-0016). Wuest teaches that it is well known and well within the ability of one of ordinary skill in the art to modify a multilayer packaging film such that it has a tear strength within the claimed range to allow for ease of tearing as stated in the grounds of rejection below.
Eleventhly, Applicant argues that Ishizaki does not teach that all three layers of the sealant film are unstretched film. This is not persuasive for the following reason:
Ishizaki teaches that the sealant film is an unstretched film to avoid loss of heat sealing properties (Ishizaki, [0013]), thus giving motivation to have every layer of the sealant film to be an unstretched film. Further, Ichikawa is used as a teaching reference and teaches a sealant film comprising a core layer and an inner layer that are unstretched film as stated in the grounds of rejection below. Further, Yoshimura is used as a teaching reference and teaches a sealant film comprising a surface layer wherein the surface layer is unstretched as stated in the grounds of rejection below. Therefore, the combination as stated in the grounds of rejection is considered to render obvious a sealant film comprising three layers, a .

Claim Objections
Claim 1 objected to because of the following informalities:  
	Claim 1 recites the phrase “the surface layer of the sealant film contains an isophthalic acid-modified polyethylene-based resin.” This is believed to be a typographical error. Claim 1 should instead recite “the surface layer of the sealant film contains an isophthalic acid-modified polyethylene terephthalate-based resin.
	Appropriate correction is required.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-8, 10-12, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1), Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations), Yoshimura et al. (US 20180170010 A1), Peiffer et al. (US-20030170479-A1), Wuest et al. (EP 1391295 A1), and Sato et al. (US 20160137554 A1).
Regarding claim 1, Ishizaki teaches a packaging bag which is formed with a multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (inner layer with heat sealing properties) (Ishizaki, Abstract and Par. 0011-0012 and 0026). Ishizaki further teaches wherein the sealant film (inner layer) is unstretched (Ishizaki, Par. 0013).
Ishizaki does not teach wherein the sealant film is a three-layer structure multilayer resin film which includes, a core layer and an inner layer having heat sealability, and wherein the core layer contains 30% by mass to 40% by mass of a cyclic polyolefin-based resin and/or an acrylic resin and 60% 
Ohta teaches a multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (Ohta, claim 10), wherein the sealant film comprises blends of cyclic polyolefin polymers and polyethylene terephthalate (PET) that can be formed in a laminate structure (Ohta, Par. 0068-0069).
Since Ishizaki and Ohta are analogous art as they teach multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film comprising polyethylene terephthalate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Ishizaki’s sealant film (inner layer) in a laminate structure (multilayer resin film), and also to blend Ishizaki’s polyethylene terephthalate sealant resins with other known sealant resin materials such as cyclic polyolefin polymers to yield a polyethylene terephthalate-based sealant laminate that achieves good heat sealing properties and oxygen gas permeability, and also allows the oxygen-absorbing resin composition to rapidly absorb oxygen inside the container through the sealant laminate, thus preventing deterioration of the oxygen-absorbing performance as taught by Ohta (Ohta, Par. 0067-0069, see MPEP 2143). Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed all layers of the polyethylene terephthalate-based sealant laminate to be unstretched to keep crystallinity low and maintain excellent heat sealing property as taught by Ishizaki (Ishizaki, Par. 0013).
Modified Ishizaki does not teach wherein the core layer contains 30% by mass to 40% by mass of a cyclic polyolefin-based resin and/or an acrylic resin and 60% by mass to 70% by mass of a polyethylene terephthalate-based resin based on a total mass of the core layer.

Since modified Ishizaki and Ichikawa are analogous art as they both teach multilayer structures comprising an oxygen barrier layer and a sealant layer, both disclose sealant laminate structures, both disclose sealant layers that are unstretched, and both suggest including cyclic polyolefin resins in sealant 
Modified Ishizaki teaches the sealant film comprises blends of cyclic polyolefin polymers and polyethylene terephthalate (PET), and can be formed in a laminate structure as discussed above (Ohta, Par. 0068-0069, Ichikawa, Page 2 <Basic Constitution>). Modified Ishizaki further does not teach wherein the sealant film includes a surface layer wherein the surface layer of the sealant film contains an isophthalic acid-modified polyethylene-based resin. Modified Ishizaki further does not teach wherein a thickness ratio of the inner layer/the core layer/ the surface layer is 10 to 30 : 40 to 80 : 10 to 30.
Yoshimura teaches a multilayer film (polyester resin) comprising a plurality of layers including a core layer (22), inner layer (21) and surface layer (23) wherein the core layer comprises polyester comprising isophthalic acid modified polyethylene terephthalate (Yoshimura, Abstract, Par. 0026, 0063-0065, and Fig. 1), and the surface layer is unstretched and nonoriented and comprises isophthalic acid 
Since both modified Ishizaki and Yoshimura are analogous art as they teach multilayer films comprising a plurality of layers including a core layer and an inner layer wherein the layers can comprise polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yoshimura to modify modified Ishizaki and add Yoshimura’s surface layer in the multilayer structure of modified Ishizaki. This would result in a three layer structure layered in the order of surface layer, core layer, and inner layer. This would further result in a thickness ratio of the inner layer/the core layer/ the surface layer of 6.5 to 80 : 10 to 86: 4 to 31 (Ichikawa, Page 5, Yoshimura, Par. 0075), which overlaps the claimed range of 10 to 30 : 40 to 80 : 10 to 30, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. This would further allow for good formability, heat treatment, and material adhesion (Yoshimura, Par. 0015, 0045-0048, 0134).The thickness ratio ranges were obtained the following calculations with an inner layer thickness of 3.75-37.5 microns, a core layer thickness of 5-50 microns, and a surface layer thickness of 4 microns as discussed above. The minimum inner layer ratio is calculated by ((3.75 microns)/(3.75 microns + 50 microns + 4 microns))*100 which equals 6.5. The maximum inner layer ratio is calculated by ((37.5 microns)/(37.5 microns + 5 microns + 4 microns))*100 which equals 80. The minimum core layer ratio is calculated by ((5 microns)/(37.5 microns + 5 microns + 4 microns))*100 which equals 10. The maximum core layer ratio is calculated by ((50 microns)/(3.75 microns + 50 microns + 4 microns))*100 which equals 86. The minimum surface layer ratio is calculated by ((4 microns)/(37.5 microns + 50 microns + 4 microns))*100 which equals 4. The maximum surface layer ratio is calculated by ((4 microns)/(3.75 microns + 5 microns + 4 microns))*100 which equals 31.
	Modified Ishizaki does not teach wherein the inner layer of the sealant film contains isophthalic acid-modified polyethylene terephthalate.

	Since modified Ishizaki and Peiffer are analogous art as they both teach heat sealant films made comprising cyclic olefin-based resins and utilized to form packaging for consumer goods that are susceptible/sensitive to oxygen and air (Ishizaki, abstract and Par. 0001 and Peiffer, Par. 0077), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Peiffer to modify modified Ishizaki and include isophthalic acid modified polyethylene terephthalate in the inner layer of modified Ishizaki’s sealant film. This would yield a packaging material that achieves good thermoformability, sealability, and can be produced cost-effectively as taught by Peiffer (Peiffer, Par. 0013-0016).
Modified Ishizaki does not teach wherein the packaging bag has a tear strength in MD (flow direction) and TD (vertical direction) of 1.5 N or less, when measured at a test rate of 200 mm/min under conditions having a temperature of 23 °C and a relative humidity of 50%.
Wuest teaches a multilayer packaging film used for packages comprising a sealant layer and an oxygen barrier layer (Wuest, Abstract, Par. 0001, 0013-0016), wherein the packaging bag has a tear 
Since both modified Ishizaki and Wuest teach multilayer packaging film used for packages comprising a sealant layer and an oxygen barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Wuest to modify modified Ishizaki and create the packaging bag to have a tear strength within the claimed range. This would allow for tearing properties sufficient to produce a package which is easy to open by tearing, and specifically allow small children to easily open the packages (Wuest, Par. 0036 and 0054-0055).
Modified Ishizaki does not teach wherein the core layer has a sea-island structure in which particles of the cyclic polyolefin-based resin and/or the acrylic resin are dispersed in the polyethylene terephthalate based resin.
Sato teaches a packaging article multilayer structure suitable for gas barrier properties (Sato, Abstract, Par. 0002, and 0012-0013) comprising a layer (sheet) comprising at least two resin components in a sea-island structure, wherein one resin is dispersed into the other resin (Sato, Par. 0009, 0015, 0023-0024, and 0029), wherein the resins comprise cyclic polyolefin-based resin (COC) and polyethylene terephthalate (PET) based resin (Sato, Par. 0056-0057).
Since both modified Ishizaki and Sato are analogous art as they teach packaging articles comprising multilayer structures suitable for gas barrier properties comprising a layer of COC and PET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Sato to modify modified Ishizaki and create the core layer to have a sea-island structure in which particles of the cyclic polyolefin-based resin and/or the acrylic resin are dispersed in the polyethylene terephthalate based resin. This would allow for improved gas barrier properties (Sato, Par. 0002 and 0008).

Regarding claim 4, modified Ishizaki teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ishizaki further teaches an oxygen barrier layer comprising an aluminum foil (Ishizaki, Par. 0006, 0024).
Modified Ishizaki does not teach wherein the oxygen barrier layer is a laminate film including a biaxially oriented polyethylene terephthalate film.
Ohta teaches an oxygen-absorbing packaging material, wherein the oxygen barrier layer is a laminate film including an aluminum foil and a biaxially oriented polyethylene terephthalate film (Par. 0068).
Since modified Ishizaki and Ohta teach multilayer-structured oxygen-absorbing packaging material comprising: an oxygen barrier layer; an oxygen-absorbing layer; and a sealant film (Ohta, claim 10), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ohta’s laminated oxygen barrier film in place of modified Ishizaki’s aluminum foil to yield a packaging material structure having excellent oxygen removal performance that can be easily produced at low cost as taught by Ohta (Ohta, Par. 0024, 0129, see MPEP 2143).
Regarding claim 7, modified Ishizaki further teaches the packaging bag according to claim 1, wherein the oxygen-absorbing layer is an oxygen-absorbing adhesive layer which contains an isocyanate-based curing agent and an oxygen-absorbing polyester polyol having an unsaturated alicyclic structure as an oxygen absorbing moiety (Ishizaki, Par. 0007).
Regarding claim 8, modified Ishizaki further teaches the packaging bag according to claim 7, wherein the oxygen-absorbing polyester polyol is a polyester polyol which includes a structural unit derived from tetrahydrophthalic acid or a derivative thereof (Ishizaki, Par. 0007).

Regarding claim 11, modified Ishizaki further teaches the packaging bag according to claim 1, wherein the total thickness of Ichikawa’s film is 10 µm or more and 100 µm or less to achieve reduced thermal shrinkage, less curl, and less curing; also a ratio of thickness between Ichikawa’s vapor deposition base material layer to Ichikawa’s intermediate layer to Ichikawa’s sealant layer is 1:3:4 (Ichikawa, Page 5). Modified Ishizaki further teaches wherein the surface layer has a thickness of 4 µm (Yoshimura, Par. 0075). This results in an entire thickness of the sealant film (intermediate layer: 3.75-37.5 µm, sealant layer: 5-50 µm, and surface layer: 4 µm) of 12.75 µm or more and 91.5 µm or less, which overlaps the claimed range of 10 µm to 50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. The thickness values were established from the following calculations: 1/(1+3+4) = 0.125*100 = 12.5% base layer thickness; 3/(1+3+4) = 0.375*100 = 37.5% intermediate layer thickness; and 4/(1+3+4) = 0.5*100 = 50% sealant layer thickness.
Regarding claim 12, modified Ishizaki further teaches the packaging bag according to claim 1, wherein the total thickness of Ichikawa’s film is 10 µm or more and 100 µm or less to achieve reduced thermal shrinkage, less curl, and less curing; also a ratio of thickness between Ichikawa’s vapor deposition base material layer to Ichikawa’s intermediate layer to Ichikawa’s sealant layer is 1:3:4 (Ichikawa, Page 5). This results in a thickness of the core layer (sealant layer) of 5 µm or more and 50 µm or less, and a thickness of the inner layer (intermediate layer) is 3.75 µm or more and 37.5 µm or less (Ichikawa, Page 5). The thickness values were established from the following calculations: 1/(1+3+4) = 0.125*100 = 12.5% base layer thickness; 3/(1+3+4) = 0.375*100 = 37.5% intermediate layer thickness; and 4/(1+3+4) = 0.5*100 = 50% sealant layer thickness. Modified Ishizaki further teaches wherein the surface layer has a thickness of 4 µm (Yoshimura, Par. 0075). Modified Ishizaki’s core layer and inner layer thickness ranges overlap the claimed ranges of 7 µm to 20 µm and 2 µm to 7 µm 
	Regarding claim 15, modified Ishizaki further teaches the packaging bag according to claim 1, wherein the total thickness of Ichikawa’s film is 10 µm or more and 100 µm or less to achieve reduced thermal shrinkage, less curl, and less curing; also a ratio of thickness between Ichikawa’s vapor deposition base material layer to Ichikawa’s intermediate layer to Ichikawa’s sealant layer is 1:3:4 (Ichikawa, Page 5). Modified Ishizaki further teaches wherein the surface layer has a thickness of 4 µm (Yoshimura, Par. 0075). This results in an entire thickness of the sealant film (intermediate layer: 3.75-37.5 µm, sealant layer: 5-50 µm, and surface layer: 4 µm) of 12.75 µm or more and 91.5 µm or less, which overlaps the claimed range of 10 µm to 50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. The thickness values were established from the following calculations: 1/(1+3+4) = 0.125*100 = 12.5% base layer thickness; 3/(1+3+4) = 0.375*100 = 37.5% intermediate layer thickness; and 4/(1+3+4) = 0.5*100 = 50% sealant layer thickness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US-20140083890-A1) in view of Ohta et al. (US-20130143734-A1), Ichikawa et al. (WO 2014141818 A1, herein English machine translation is used for all citations), Yoshimura et al. (US 20180170010 A1), Peiffer et al. (US-20030170479-A1), Wuest et al. (EP 1391295 A1), and Sato et al. (US 20160137554 A1), as applied to claim 1 above, and further in view of Nadkarni et al. (Interrelationship Between the Crystallization Behavior, Injection Molding Conditions, and Morphology of PET/PMMA Alloys, March 1987, Polymer Engineering and Science, Vol. 27 No. 6, Pages 451-457).
Regarding claim 3, modified Ishizaki teaches all of the elements of the claimed invention as stated above. Modified Ishizaki further suggests using acrylic resins in sealant materials (Ohta, Par. 0068-0069; Ichikawa, Page 4 – see “acrylic copolymer”). Modified Ishizaki does not teach wherein the core 
Nadkarni teaches that it is well known in the art to specifically utilize PMMA as an acrylic resin additive with PET to attain a material that achieves improved crystallinity, strength, and toughness (Nadkarni, Pages 451, 456-457). 
Since modified Ishizaki and Nadkarni both teach a PET resin (Ishizaki, Par. 0006 and 0011), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nadkarni and include PMMA as an acrylic resin in the core layer. This would allow for improved crystallinity, strength, and toughness of the layer (Nadkarni pg. 456-457).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782